UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7047


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JUSTIN BARRON MCCARTY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:05-cr-00259-BO-2)


Submitted: March 10, 2020                                         Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Justin Barron McCarty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Justin Barron McCarty appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2018) motion for a sentence reduction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. McCarty, No. 5:05-cr-00259-BO-2 (E.D.N.C., July 1, 2019). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2